DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 07/08/2022 for response of the office action mailed on 03/09/2022.  Independent claims 1, 6, 11 and 16 are amended. Dependent claims 3, 8, 13 and 18  are also amended. Dependent claims 4, 9, 14 and 19 are were previously cancelled. Therefore, claims 1-3, 5-8, 10-13, 15-18 and 20 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Claim Objections

Claims 1, 5-6, 10-11, 15-16 and 20 are objected to because of the following informalities: 
Claims 1, 6, 11, 16 in lines 13/15/16/17 respectively, replace “the number of RLC entities”  with   “a number of RLC entities”.
Claims 5, 10, 15, 20 in line 2, replace “SRB configuration”  with   “SRB (signaling radio bearer) configuration”.

             Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Xiao et al. (2021/0112610), Xiao hereinafter,  in view of Wei et al. (2020/0236734), Wei734 hereinafter.

Re. Claims 1 and 11,  Xiao teaches a communication method performed by a terminal (Fig. 11) communicating in a wireless communication system by using a plurality of radio link control (RLC) entities (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. ….the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements. Also, see ¶0091 & ¶0095), and a terminal (Fig.11) communicating in a wireless communication system (Fig. 1-2) by using a plurality of radio link control (RLC) entities (Fig.3A-D, plurality of radio link control (RLC) entities & ¶0081/¶0095), the terminal comprising: a transceiver (Fig. 11, 1101); and at least one processor (Fig. 11, 1103) coupled with the transceiver and configured to: receive, from a base station, a radio resource control (RRC) message for configuring packet duplication for a radio bearer, configure at least one RLC entity corresponding to the radio bearer based on the RRC message (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. ….the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements. Also, see ¶0091 & ¶0095), and in case that packet data convergence protocol (PDCP) configuration information is included in the RRC message, configure a PDCP entity corresponding to the radio bearer based on the PDCP configuration information (Fig. 1-3 & ¶0071 - Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. ….the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements. Fig. 1-4 & ¶0082 - Establish two DCCH logical channels according to logicalChannelConfig included in the RRC signaling, where logical channel identities of the logical channels are respectively set to two predefined values corresponding to the packet duplication SRB. In the case of a packet duplication split SRB, predefined configurations in an MeNB or an MCG and an SeNB or an SCG are respectively used.), 
Yet, Xiao does not expressly teach wherein the PDCP configuration information is included in the RRC message in case that at least one condition is satisfied, and wherein the at least one condition includes a condition indicating the number of RLC entities associated with the radio bearer is changed.
However, in the analogous art, Wei734 explicitly discloses wherein the PDCP configuration information is included in the RRC message in case that at least one condition is satisfied, and wherein the at least one condition includes a condition indicating the number of RLC entities associated with the radio bearer is changed. (Fig. 1-6 & ¶0068 - provide a mechanism for the fully flexible dynamic switching of the transmission path that is indicated by the base station. Before the PDCP duplication is activated, the PDCP entity may be configured to be associated with multiple RLC bearers, but only some of the associated RLC bearers may be indicated as the default transmission path, which can be applied immediately after the activation of the PDCP duplication. The transmission path may then be switched among the multiple associated RLC bearers (e.g., while the duplication is activated). Accordingly, once the PDCP duplication is activated, only the specific pre-indicated RLC bearers may be applied by the PDCP entity as the transmission path. Fig. 1-6 & ¶0069 - transmission path may be further dynamically switched by receiving downlink signaling from the base station. The downlink signaling may be the RRC… signaling. Fig. 1-6 & ¶0070 - During the RRC (re)configuration (e.g., the RLC entity (re)configuration or the PDCP entity (re)configuration), the base station may pair all or part of the configured RLC bearers into several RLC bearer pairs. After the PDCP duplication is activated, the transmission paths may be dynamically switched on per RLC bearer pair basis. Accordingly, once a specific downlink signaling is received from the base station, the UE may switch the transmission path from one RLC bearer pair to another RLC bearer pair based on a pre-defined switching rule or the indication within the downlink signaling. Fig. 1-6 & ¶0071 - The base station may indicate a Pair Index for each configured RLC bearer through a specific IE (e.g., RLCBearerPair). In other words, according to the base station's configuration/indication, a configured RLC bearer may belong to zero, one, or more RLC bearer pairs. The specific IE may be contained in the RLC-BearerConfig, PDCP-config or LogicalChannelConfig parameters.)
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Xiao’s invention of a system and a method for processing packet duplication function of a PDCP (Packet Data Convergence Protocol) entity in a  multi-connection scenarios for a user device  to include Wei734’s invention of a system and a method for Packet Data Convergence Protocol (PDCP) of a user device in next generation mobile communication network, because it provides an efficient mechanism for improving reliability on Packet Data Convergence Protocol (PDCP) duplication for URLLC (Ultra Reliable Low Latency Communication) services in the next generation wireless networks(NR).  (¶0003,  Wei734)
Re. Claims 2 and  12, Xiao and Wei734 teach claims 1 and 11.
Xiao further teaches wherein the radio bearer includes a signaling radio bearer (SRB). (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication …. The RRC signaling further includes configuration information of an SRB supporting packet duplication)

Re. Claims 3 and  13, Xiao and Wei734 teach claims 1 and 11.
Xiao further teaches wherein the at least one condition includes a condition indicating that a signaling radio bearer (SRB) associated with two or more RLC entities are set up based on the RRC message. (Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements).

Re. Claims 5 and  15, Xiao and Wei734 teach claims 1 and 11.
Xiao further teaches wherein the PDCP configuration information is included in SRB configuration information in the RRC message.(Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. For example, when the indication has a value of “1” or “TRUE” or “Setup” or when the indication appears, it indicates that the corresponding SRB is a packet duplication SRB or an SRB supporting the packet duplication function, or that the PDCP entity corresponding to the SRB supports repeated transmission of each PDCP PDU twice or more, or that the corresponding PDCP entity supports the packet duplication function; when the indication has a value of “0” or “FALSE” or “Release” or when the indication does not appear, it indicates that the corresponding SRB is not a packet duplication SRB or is an SRB not supporting the packet duplication function, or that the corresponding PDCP entity does not repeatedly transmit a PDCP PDU, or that the corresponding PDCP entity does not support the packet duplication function, or that the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0078 - The user equipment establishes the corresponding packet duplication SRB according to the configuration information of the packet duplication SRB included in the received RRC signaling). 

Re. Claims 6 and 16,  Xiao teaches a communication method performed by a base station (Fig. 12) communicating in a wireless communication system (Fig. 1-2) by using a plurality of radio link control (RLC) entities (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. ….the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements. Also, see ¶0091 & ¶0095) and a base station (Fig. 12) communicating in a wireless communication system (Fig. 1-2) by using a plurality of radio link control (RLC) entities (Fig.3A-D, plurality of radio link control (RLC) entities & ¶0081/¶0095), the base station comprising: a transceiver (Fig. 12, 1201); and at least one processor (Fig. 12, 1203) coupled with the transceiver and configured to: transmit, to a terminal, a radio resource control (RRC) message for configuring packet duplication for a radio bearer (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. ….the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements. Also, see ¶0091 & ¶0095), and transmit, to the terminal, a medium access control (MAC) control element (CE) for controlling activation or deactivation of at least one RLC entity configured based on the RRC message (Fig.1-16 &¶0140 - in step S710, the UE receives, from a base station, indication information for activating and/or deactivating a packet duplication function. For example, the indication information may be represented by  …a newly defined MAC CE (Control Element). Fig.1-16 &¶0141 - Step S720: The UE activates or deactivates the packet duplication function according to the received indication information. Fig.1-16 &¶0154 - when a MAC CE for activating or deactivating an SCell is received, if the number of cells (including a PCell and an SCell) currently in an activated state is greater than one, then an upper layer (for example, RRC) is instructed to activate the packet duplication function of an SRB and/or a DRB that is already configured as supporting the packet duplication function; if the number of cells currently in an activated state is less than two (namely, only the PCell is in an activated state and other Cells are in a deactivated state), then the upper layer (for example, RRC) is instructed to deactivate the packet duplication function of the SRB and/or DRB that is already configured as supporting the packet duplication function. Fig.1-16 &¶0155 - when a MAC CE for activating or deactivating an SCell is received, if the number of cells (including a PCell and an SCell) currently in an activated state is greater than one, then indication information is indicated to the upper layer (for example, RRC), where the indication information indicates that the number of cells currently in the activated state is greater than one or indicates the number of cells currently in the activated state. Fig.1-16 &¶0195 - in step S1310, the UE receives a medium access control (MAC) control element (CE) so as to indicate activating and/or deactivating of packet duplication of a data radio bearer (DRB). Fig.1-16 &¶0196 - If the packet duplication is configured and the packet duplication is activated, then in step S1320, a Packet Data Convergence Protocol (PDCP) entity submits a PDCP protocol data unit (PDU) to two radio link control (RLC) entities . Also, see ¶0006-¶0008  ),
Yet, Xiao does not expressly teach wherein, packet data convergence protocol (PDCP) configuration information for a PDCP entity corresponding to the radio bearer is included in the RRC message in case that at least one condition is satisfied, and wherein the at least one condition includes a condition indicating that the number of RLC entities associated with the radio bearer is changed.
However, in the analogous art, Wei734 explicitly discloses wherein, packet data convergence protocol (PDCP) configuration information for a PDCP entity corresponding to the radio bearer is included in the RRC message in case that at least one condition is satisfied, and wherein the at least one condition includes a condition indicating that the number of RLC entities associated with the radio bearer is changed. (Fig. 1-6 & ¶0068 - provide a mechanism for the fully flexible dynamic switching of the transmission path that is indicated by the base station. Before the PDCP duplication is activated, the PDCP entity may be configured to be associated with multiple RLC bearers, but only some of the associated RLC bearers may be indicated as the default transmission path, which can be applied immediately after the activation of the PDCP duplication. The transmission path may then be switched among the multiple associated RLC bearers (e.g., while the duplication is activated). Accordingly, once the PDCP duplication is activated, only the specific pre-indicated RLC bearers may be applied by the PDCP entity as the transmission path. Fig. 1-6 & ¶0069 - transmission path may be further dynamically switched by receiving downlink signaling from the base station. The downlink signaling may be the RRC… signaling. Fig. 1-6 & ¶0070 - During the RRC (re)configuration (e.g., the RLC entity (re)configuration or the PDCP entity (re)configuration), the base station may pair all or part of the configured RLC bearers into several RLC bearer pairs. After the PDCP duplication is activated, the transmission paths may be dynamically switched on per RLC bearer pair basis. Accordingly, once a specific downlink signaling is received from the base station, the UE may switch the transmission path from one RLC bearer pair to another RLC bearer pair based on a pre-defined switching rule or the indication within the downlink signaling. Fig. 1-6 & ¶0071 - The base station may indicate a Pair Index for each configured RLC bearer through a specific IE (e.g., RLCBearerPair). In other words, according to the base station's configuration/indication, a configured RLC bearer may belong to zero, one, or more RLC bearer pairs. The specific IE may be contained in the RLC-BearerConfig, PDCP-config or LogicalChannelConfig parameters.)
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Xiao’s invention of a system and a method for processing packet duplication function of a PDCP (Packet Data Convergence Protocol) entity in a  multi-connection scenarios for a user device  to include Wei734’s invention of a system and a method for Packet Data Convergence Protocol (PDCP) of a user device in next generation mobile communication network, because it provides an efficient mechanism for improving reliability on Packet Data Convergence Protocol (PDCP) duplication for URLLC (Ultra Reliable Low Latency Communication) services in the next generation wireless networks(NR).  (¶0003,  Wei734)

Re. Claims 7 and  17, Xiao and Wei734 teach claims 6 and 16.
Xiao further teaches wherein the radio bearer includes a signaling radio bearer (SRB). (Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication …. The RRC signaling further includes configuration information of an SRB supporting packet duplication).


Re. Claims 8 and  18, Xiao and Wei734 teach claims 6 and 16.
Xiao further teaches wherein the at least one condition includes a condition indicating that a signaling radio bearer (SRB) associated with two or more RLC entities are set up based on the RRC message. (Fig. 1-4 & ¶0081 - Establish one or two RLC entities according to rlc-Config included in the RRC signaling, where the two RLC entities may employ the same or different configurations. If different configurations are employed, then the corresponding packet duplication SRB in the RRC signaling includes two rlc-Config information elements).

Re. Claims 10 and  20, Xiao and Wei734 teach claims 6 and 16.
Xiao further teaches wherein the PDCP configuration information is included in SRB configuration information in the RRC message.(Fig. 1-4 & ¶0077 - User equipment receives RRC signaling (for example, an RRC connection reconfiguration message) from a base station, where the RRC signaling may include an indication for indicating whether a corresponding SRB is a packet duplication SRB or an SRB supporting packet duplication or whether a corresponding PDCP entity supports repeated transmission of a PDCP PDU twice or more or whether the corresponding PDCP entity supports the packet duplication function. For example, when the indication has a value of “1” or “TRUE” or “Setup” or when the indication appears, it indicates that the corresponding SRB is a packet duplication SRB or an SRB supporting the packet duplication function, or that the PDCP entity corresponding to the SRB supports repeated transmission of each PDCP PDU twice or more, or that the corresponding PDCP entity supports the packet duplication function; when the indication has a value of “0” or “FALSE” or “Release” or when the indication does not appear, it indicates that the corresponding SRB is not a packet duplication SRB or is an SRB not supporting the packet duplication function, or that the corresponding PDCP entity does not repeatedly transmit a PDCP PDU, or that the corresponding PDCP entity does not support the packet duplication function, or that the corresponding PDCP entity submits a PDCP PDU to one of multiple associated lower-layer entities (or RLC entities). The RRC signaling further includes configuration information of an SRB supporting packet duplication. Fig. 1-4 & ¶0078 - The user equipment establishes the corresponding packet duplication SRB according to the configuration information of the packet duplication SRB included in the received RRC signaling). 




Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 6,  11 and  16 along with dependent claims 3, 8, 13 and 18 .

Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.

Regarding arguments in pages 7-8 for independent claims 1, 6, 11 and 16 as submitted on 07/08/2022, a  new primary reference (2021/0112610 [Wingdings font/0xF3] Xiao) and a new secondary reference (2020/0236734 [Wingdings font/0xF3] Wei734) are used in this office action following applicant’s submission of amended claim languages for those independent claims. References as used in previous office actions are NOT used in this office action,  hence, moot.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467